      Case 2:18-cv-00996-JCH-KRS Document 22 Filed 03/04/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

GLORIA TANKESLY, as personal representative
of JAMES A. TANKESLY, deceased,

               Plaintiff,

vs.                                          Case No. 2:18-cv-00996-JCH-KRS

J.C. PENNEY CORPORATION, INC.

               Defendant.

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 4th day of March 2019, Defendant J.C. Penney

Corporation, Inc.’s Answers and Responses to Plaintiff’s First Set of Interrogatories, Requests

for Production, and Request for Admissions, along with a copy of this Certificate of Service

were electronically mailed to Plaintiff’s counsel, The Law Offices of Samuel I. Kane (Samuel I.

Kane, Esq.) at sam_kane@yahoo.com.

       I FURTHER CERTIFY that on the 4th day of March 2019, this Certificate of Service

was subsequently filed electronically via the CM/ECF system, which caused all counsel of

record to be served an endorsed copy by electronic means.

                                                 GALLAGHER, CASADOS & MANN, P.C.

                                             By /s/ Harriett J. Hickman
                                                Nathan H. Mann
                                                Harriett J. Hickman
                                                Attorneys for Defendant J.C. Penney
                                                Corporation, Inc.
                                                4101 Indian School Road NE, Suite 200N
                                                Albuquerque, NM 87110
                                                (505) 243-7848 F: (505) 764-0153
                                                hhickman@gcmlegal.com
                                                nmann@gcmlegal.com
